MATTHEWS, Justice,
dissenting.
In my view, the court rules should be construed as statutes are construed. A court should never declare that a statutory change is a mistake unless there is no alternative rational hypothesis. See, e.g., 1A C. Sands, Sutherland Statutory Construction § 22.30, at 178 (4th ed. 1972):
*1221Presumption of change. The courts have declared that the mere fact that the legislature enacts an amendment indicates that it thereby intended to change the original act by creating a new right or withdrawing an existing one. Therefore, any material change in the language of the original act is presumed to indicate a change in legal rights.
(Footnotes omitted.) This principle should apply to rule changes as well. Because there are several rational hypotheses which may have impelled the repeal of the remission rule, it is wrong to conclude that the repeal was unintentional.
One such hypothesis is based on a note to the proposed rule changes drafted by the Criminal Rules Committee and presented to the supreme court prior to the promulgation of Supreme Court Order No. 157. The note states that the proposed amendment to Rule 41 “brings the rule into harmony with the statute on bail....” The statute on bail referred to is the comprehensive revision of the bail statute accomplished by the legislature in 1966. Ch. 20, § 1, SLA 1966. The revised act does not contain a remission procedure. In 1959, when former Rule 41 was promulgated, the then current bail statute did provide for remission under certain circumstances. Sections 66-17-52, 66-17-54 to 66-17-57, ACLA 1949. Thus, in 1973 the rules committee and the supreme court could well have concluded that because there was no longer a statutory remission procedure, it was advisable to delete remission provisions from the rule in order to bring “the rule into harmony with the statute.”
The deletion of the remission rule might also have been thought to be sensible in view of the following considerations. First, under the 1966 act it was expected that bail bondsmen would have a greatly reduced role in the bail process since bail was no longer required as a matter of course and, when bail was required, the alternative of a ten percent security deposit was provided for. AS 12.30.020(a) and (b)(4). Second, in the 1966 act the legislature repealed the statutory authority of bail bondsmen to arrest an absconding defendant. Former law did provide bail bondsmen with authority to make arrests. Compare AS 12.30.020 with § 66-17-42, ACLA 1949. Deletion of the remission rule could have been regarded as consistent with the shifting of ultimate law enforcement responsibility from bondsmen to the police. Third, under prior procedure remission was necessary in order to satisfy due process, because forfeiture occurred without notice to the bondsman, and without an opportunity to be heard. Section 66-17-51, ACLA 1949. However, under the 1973 revised rules, forfeiture can take place only after the bail bondsman is given notice and an opportunity to be heard. Alaska R.Crim.P. 41(d). Thus, remission was no longer necessary to achieve these basic requirements of due process.
Because there are sensible reasons which could have impelled the deletion of the remission rule, it follows that the trial court correctly concluded that remission is a remedy which is not available. I would therefore affirm the decision of the trial court.